      Case 7:19-cr-00522 Document 181 Filed on 05/26/20 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                May 26, 2020
                         UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § CRIMINAL ACTION NO. 7:19-CR-00522-4
                                             §
DANIEL J. GARCIA                             §


                                  AMENDED ORDER

       On May 21, 2020, the Court issued an Order that counsel submit a brief explaining

his failure to comply with the Courts discovery order by May 5, 2020. The Court hereby

corrects that order to reflect a submission date of June 5, 2020.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 26th day of May, 2020.


                                              ___________________________________
                                              Micaela Alvarez
                                              United States District Judge




1/1
